Title: To James Madison from James Leander Cathcart, 7 August 1815
From: Cathcart, James Leander
To: Madison, James


                    
                        
                            Respected Sir
                        
                        City of Washington Augt. 7th. 1815
                    
                    I have the honor to inform you that I arrived in this City last Monday, & a few days afterwards heard that your Exy: had left orders for a Commission to be made out for me as Consul genl, resident at Cadiz, this intelligence was very grateful to my feelings in a double point of view, as it indicated that I still retaind a portion of your confidence & esteem, & promised the pecuniary means of maintaining a large family genteelly, for which give me leave to tender you my most sincere thanks.
                    But those pleasing sensations were considerably diminished by the consideration that during the War I had contracted a debt of above five thousand dollars which was expended in the common necessaries of life, without which aid my family must have inevitably perish’d, & that to repay said loan I had accepted an Agency to purchase such articles as suit the Madeira Market, & to dispose of Wines, untill my commissions would amount to the sum I was & am indebted to them, for which purpose I am furnish’d with a credit upon London to a large amount; on this account as well as to have an opportunity to educate my children, & to maintain my family much cheaper than I could at Madeira, I return’d to the United States,

leaving Mr: George Day Welsh a native of Philada. & a former candidate for that Consulate, encharged with the duties thereof, he is a partner of the house who has furnish’d me with credit, & possesses ample means to make advances & to provision our Squadron or single ships should they touch at Madeira for refreshments, & in every other respect is well calculated to do honor to the appointment; I therefore request your Exy: to have the goodness to protract the nomination of a Consul for Madeira as long as possible as the place is well fill’d, & the service cannot suffer, & I will thereby be enabled to carry a part of my agreement into execution which will reduce the sum I am in debt to them considerably.
                    I have taken the liberty to bring out for you four Pipes of Wine between seven & ten years old, upon a supposition that your stock was burn’t by the Goths, it is of an excellent quality, if you think proper to receive them, have the goodness to communicate where I shall deliver them, & if you are already supplied, be pleased to let me know through the medium of Mr: Richard Forrest. I have the honor to subscribe myself with the most distinct respect & unfeign’d esteem Sir Your Excellencys most Obnt. & Devoted Servant
                    
                        
                            James Leander Cathcart
                        
                    
                